Case 3:17-cv-01118-TJC-JBT Document 68 Filed 05/22/19 Page 1 of 3 PageID 542




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


STEVEN VIECZOREK, and
HEATHER VIECZOREK

               Plaintiffs,

v.                                                           CASE NO.: 3:17-CV-1118-J-32JBT

SHAYAN KHORRAMI and
A&P AUTO SALES, LLC

            Defendants.
_____________________________________/

            MOTION FOR LEAVE AND EXTENSION TO FILE LATE ANSWER

       Defendants, SHAYAN KHORRAMI and A&P AUTO SALES, LLC, hereby move for an

extension and leave to file a late Answer to the Third Amended Complaint pursuant to Rule

6(b)(1)(B), Federal Rules of Civil Procedure, and, in support thereof, state as follows:

       1.      On March 7, 2019 this court entered its Order which, inter alia, directed Defendants

to file their Answer not later than April 1, 2019.

       2.      The undersigned counsel delegated drafting the Answer and, inadvertently, the

deadline for filing the Answer was not calendared. The undersigned counsel did not receive a

calendar reminder of the deadline for filing the Answer and failed to recognize that the Answer

was not timely filed.

       3.      On May 10, 2019 the undersigned counsel received an email from Plaintiff Steven

Vieczorek which stated, “please let me know about the response to the 3rd Amended Complaint as

soon as possible.” The undersigned counsel reviewed the email the following Monday, May 13,

2019 and filed the Answer the following day.
Case 3:17-cv-01118-TJC-JBT Document 68 Filed 05/22/19 Page 2 of 3 PageID 543




       4.        The failure to timely file the Answer was due to inadvertence and excusable

neglect. Counsel apologizes for the delay and did not intentionally disregard this court’s order.

Counsel has emphasized the need and procedure for calendaring deadlines in his office.

       5.        No prejudice is visited to Plaintiffs by the delay in filing the Answer as Plaintiffs

have been aware of the Defendants’ position regarding the merits of this litigation for a significant

of time. Moreover, now that a new case management order will be entered and counsel have

appeared on behalf of Plaintiffs there exists adequate time to take Defendants’ Answer into

consideration.

       6.        Defendants have meritorious defenses to this action.

       WHEREFORE, Defendants request that this court grant leave to file the late Answer due

to excusable neglect of undersigned counsel.

                                    MEMORANDUM OF LAW

       Rule 6(b)(1)(B), Federal Rules of Civil Procedure allows this court to extend the time for

filing on a motion made after the time it is expired if the party failed to act because of excusable

neglect. It is within the court’s discretion to allow extensions of time for a late filed pleading when

excusable neglect is demonstrated. Defense counsel believes that he has established excusable

neglect in this instance. The undersigned counsel has reemphasized the need for appropriate

calendaring of deadlines with all persons in his office and is diligently attempting to ensure that

all pleadings are timely filed.




                                             Page 2 of 3
Case 3:17-cv-01118-TJC-JBT Document 68 Filed 05/22/19 Page 3 of 3 PageID 544




                                         CERTIFICATE

       The undersigned counsel hereby certifies, pursuant to Local Rule 3.01(g) that he has

conferred with counsel for Plaintiffs and that counsel for Plaintiffs has been unable to secure

permission from its clients to agree to the relief sought in this Motion.




                                                      LAW OFFICES OF KELLY B. MATHIS


                                                      ______________________________
                                                      Kelly B. Mathis, Esq.
                                                      Florida Bar No.: 0768588
                                                      12276 San Jose Blvd., Suite 126
                                                      Jacksonville, FL 32223
                                                      (904) 880-5114
                                                      Primary email: kmathis@mathislaw.net
                                                      Secondary email: carmen@mathislaw.net
                                                      Attorney for Defendants




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
Steven J. Vieczorek And Heather H. Vieczorek, pro se, 256 Pine Arbor Circle, St. Augustine,
FL 32084 via electronic mail at vierczorkvaandp@gmail.com this 22nd day of May, 2019.




                                                      ______________________________
                                                            Attorney




                                            Page 3 of 3
